DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 09 September 2021.  As directed by the amendment: claims 15, 22, and 24 have been amended; claims 21, 25, and 29 have been cancelled; and no claims have been added. Thus, claims 15, 17-20, 22-24, and 26-28 are presently pending in this application. 
	Applicant’s amendments to the claims have overcome the 112(a) rejection made in the previous office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Frischkorn on 21 September 2021.
The application has been amended as follows: 
Claim 24 is amended as follows:
24. (currently amended) A system for dispensing a fluid under aseptic conditions, said system comprising the device for dispensing a fluid according to claim 15, where the holder is configured as a [[a]] drawer detached from the housing, where the drawer is configured to accept and hold the container and to slide into the housing such that the needle cannula is coupled to the coupling element.  
Claim 27 is amended as follows:
27. (currently amended) The system according to claim 26, further comprising a protective cap removably attached to the syringe covering the needle cannula when the syringe is positioned in the drawer.  
Reasons for Allowance
Claims 15, 17-20, 22-24, and 26-28 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Sims (US 2014/0025008), fails to disclose or make obvious a device as described in claim 15. Specifically, Sims fails to disclose or make obvious a device for dispensing a fluid, in combination with all of the other elements of the claim, comprising a holder “removably and slidably positioned inside of the housing,” a container with “a needle cannula connected to the proximal end,” or “a delivery device that creates a suction force on the fluid within the container during fluid dispensing” with a coupling element comprising “a septum that is pierced by the needle cannula.” Sims teaches a device for dispensing fluid (Fig. 1) with a housing (200, 130), a holder (100) with an open proximal end, and a container (120) that does not have a plunger rod and that is sealed with a plunger (125) on its distal end. However, the holder (100) of Sims connects to the housing (200, 130) but would not be considered to be positioned inside of the housing by one of ordinary skill. In addition, the container (120) of Sims does not comprise a needle cannula; instead, a fluid connection between housing piece 130 and the container (120) is established by a needle cannula of the housing piece (130) piercing a septum (122; Fig. 9) of the container (120). Finally, Sims teaches a delivery device (300; Fig. 7) that applies pressure from the distal end of the container (120) rather than generating a suction as required by the claim. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 15. Claims 17-20, 22-24, and 26-28 are allowable for incorporating the above limitations due to their respective dependencies on the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783